            Case 2:20-cv-00143-RFB-EJY Document 31 Filed 07/20/20 Page 1 of 3



 1    DICKINSON WRIGHT PLLC
      John L. Krieger, Nevada Bar No. 6023
 2    Email: JKrieger@dickinsonwright.com
      3883 Howard Hughes Parkway, Suite 800
 3    Las Vegas, Nevada 89169-0965
      Tel: 702-550-4400
 4    Fax: 844-670-6009

 5    DICKINSON WRIGHT PLLC
      Steven A. Caloiaro, Nevada Bar No. 12344
 6    Email: SCaloiaro@dickinson-wright.com
      100 West Liberty Street, Suite 940
 7    Reno, NV 89501-1991
      Tel: 775-343-7500
 8    Fax: 844-670-6009

 9    WINSTEAD PC
      Tom Van Arsdel, Esq. (Admitted Pro Hac Vice)
10    E-mail: tvanarsdel@winstead.com
      600 Travis Street, Suite 5200
11    Houston, Texas 77002
      713.650.2728 direct
12    713.650.2400 fax

13    Attorneys for Defendant
      CLARK COUNTY
14

15                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
     RSA PROTECTIVE TECHNOLOGIES, LLC,                    CASE NO.: 2:20-cv-00143-RFB-EJY
17
                                      Plaintiff,          STIPULATION TO WITHDRAW
18                                                        DEFENDANT CLARK COUNTY’S
     v.
19                                                        MOTION TO STAY (ECF No. 23)
     CLARK COUNTY,
20
                                   Defendant.
21
            Defendant Clark County and Plaintiff RSA Protective Technologies, LLC (“RSA”), by and
22
     through their undersigned counsel of record, hereby stipulate to the withdrawal of Clark County’s
23
     Motion to Stay (ECF No. 23) that sought to stay the action pending resolution of an ex parte
24
     reexamination of U.S. Patent No. 6,215,865 (the “’865 Patent”) filed on May 28, 2020 (ECF Doc.
25
     No. 23) due to the Patent Office’s termination of the reexamination after the claims of the ‘865
26
     patent were confirmed as patentable because the prior art of record in the reexamination proceeding
27
     does not teach a bollard structure, comprising, inter alia, at least one first structural member and
28

                                                      1
           Case 2:20-cv-00143-RFB-EJY Document 31 Filed 07/20/20 Page 2 of 3



 1 at least one structural member, wherein the at least one first structural member or the at least one

 2 structural member are configured or tied together to retain within the base supporting media.

 3          IT IS SO STIPULATED.
 4   Dated this 15th day of July 2020.               Dated this 15th day of July 2020.
 5   DICKINSON WRIGHT PLLC                           FOX ROTHSCHILD LLP
 6   /s/ John L. Krieger                             /s/ Robert J. Caldwell
     John L. Krieger                                 Robert J. Caldwell
 7                                                   Email: rcaldwell@foxrothschild.com
     Email: JKrieger@dickinsonwright.com
     3883 Howard Hughes Parkway, Suite 800           One Summerlin
 8                                                   1980 Festival Plaza Dr
     Las Vegas, Nevada 89169-0965                    Suite 700
 9                                                   Las Vegas, NV 89135
     Steven A. Caloiaro
10   Nevada Bar No. 12344                            HAUG PARTNERS LLP
     Email: SCaloiaro@dickinson-wright.com           Joseph V. Saphia
11   100 West Liberty Street, Suite 940              Email: jsaphia@haugpartners.com
     Reno, NV 89501-1991                             Jessica Zafonte
12                                                   Email: jzafonte@haugpartners.com
     WINSTEAD PC                                     745 Fifth Avenue
13   Tom Van Arsdel, Esq. (Admitted Pro Hac          10th Floor
     Vice)                                           New York, NY 10151
14   E-mail: tvanarsdel@winstead.com
     600 Travis Street, Suite 5200
15   Houston, Texas 77002                           Attorneys for Plaintiff
                                                    RSA PROTECTIVE TECHNOLOGIES, LLC
16   Attorneys for Defendant
     CLARK COUNTY
17

18                                               ORDER
19                                 20th day of July, 2020.
            IT IS SO ORDERED, this ____
20

21
                                                  The Honorable Richard F. Boulware II
22                                                UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                     2
            Case 2:20-cv-00143-RFB-EJY Document 31 Filed 07/20/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on the 15th day of July, 2020, I electronically filed the foregoing with

 3 the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing

 4 (NEF) to the following:

 5         Jessica Zafonte                                   Joseph V Saphia
           Haug Partners LLP                                 Haug Partners LLP
 6
           745 Fifth Avenue                                  745 Fifth Avenue
 7         10th Floor                                        10th Floor
           New York, NY 10151                                New York, NY 10151
 8         212-863-2165                                      212-863-2673
           Email: jzafonte@haugpartners.com                  Fax: 212-588-0800
 9                                                           Email: jsaphia@haugpartners.com
10
           Robert J. Caldwell                                Chad Clement
11         Fox Rothschild LLP                                Marquis Aurbach Coffing
           One Summerlin                                     10001 Park Run Drive
12         1980 Festival Plaza Dr                            Las Vegas, NV 89130
           Ste 700                                           702-821-2427
13         Las Vegas, NV 89135                               Fax: 702-856-8914
14         702-262-6899                                      Email: cclement@maclaw.com
           Fax: 702-597-5503
15         Email: rcaldwell@foxrothschild.com

16         Craig R. Anderson                                 Jared M. Moser
           Marquis Aurbach Coffing                           Marquis Aurbach Coffing
17         10001 Park Run Drive                              10001 Park Run Drive
18         Las Vegas, NV 89145                               Las Vegas, NV 89145
           702-382-0711                                      702-382-0711
19         Fax: 702-382-5816                                 Fax: 702-382-5816
           Email: canderson@marquisaurbach.com               Email: jmoser@maclaw.com
20

21

22

23
                                                            An Employee of Dickinson Wright PLLC
24   4850-1041-0946 v2 [92904-1]

25

26
27

28

                                                       3
